STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS



Jerome M. Blaney,                                                                  FILED
                                                                                February 11, 2013
Petitioner Below, Petitioner                                                 RORY L. PERRY II, CLERK

                                                                           SUPREME COURT OF APPEALS

vs) No. 11-1450 (Wood County 07-P-157)                                         OF WEST VIRGINIA




David Ballard, Warden,
Respondent Below, Respondent

                                 MEMORANDUM DECISION

       Petitioner Jerome M. Blaney, by counsel Joseph T. Santer, appeals the Circuit Court of
Wood County’s order entered on September 20, 2011, denying his petition for writ of habeas
corpus. Respondent Warden Ballard, by counsel Michele Duncan Bishop, filed a response in
support of the circuit court’s decision. Petitioner has filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Petitioner was indicted on nine counts of sexual abuse in the third degree, nine counts of
sexual abuse by a custodian, and one count of attempted sexual abuse in the third degree after he
was accused of inappropriately touching two minor females in the course of his employment as a
teacher’s aide. Prior to the verdict, six counts of sexual abuse in the third degree were dismissed.
Petitioner was found guilty by jury on five counts of sexual abuse by a custodian, two counts of
sexual abuse in the third degree, and one count of attempted sexual abuse in the third degree.
Petitioner appealed, and his petition for appeal was refused by this Court. He then filed a petition
for writ of habeas corpus, arguing ineffective assistance of counsel in several areas and error in
finding that he was a custodian of the minors in question.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

       “In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).



                                                 1

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal, petitioner first argues that his trial counsel was ineffective in several ways,
including failing to fully voir dire prospective jurors on racial biases, failing to disclose that
counsel was in a relationship with the therapist of one of the victims, and not aggressively
questioning the witnesses. Petitioner also argues that counsel was ineffective in challenging the
State’s contention that he was a custodian of the victims pursuant to West Virginia Code § 61­
8D-1, as he was on a school bus with the minors and therefore the bus driver was the custodian.

        In response, the State argues that there was no ineffective assistance of counsel, as the
evidence did not show racial prejudice in the jury pool and did not show that counsel’s
relationship affected the trial in any manner. Moreover, counsel properly cross-examined
witnesses. Finally, the State argues that sufficient evidence was presented to the jury to show that
he was a custodian of the children in question.

        Our review of the record reflects no clear error or abuse of discretion by the circuit court.
Having reviewed the circuit court’s “Opinion and Order” entered on September 20, 2011, we
hereby adopt and incorporate the circuit court’s well-reasoned findings and conclusions as to the
assignments of error raised in this appeal. The Clerk is directed to attach a copy of the circuit
court’s order to this memorandum decision.

       For the foregoing reasons, we affirm the circuit court’s order.


                                                                                          Affirmed.


ISSUED: February 11, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2